Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 1 of 32




                  Exhibit A
Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 2 of 32




                    Selendy & Gay
                    Firm Résumé
              Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 3 of 32



Table of Contents
Executive Summary ________________________________________________________________________ 1

Our Representative Engagements _____________________________________________________________ 2

Our Practice Capabilities ____________________________________________________________________ 4

Our Team ________________________________________________________________________________ 5
                 Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 4 of 32


Executive Summary
Our partners have earned industry-leading reputations by winning high stakes matters in nearly every type of complex
commercial litigation, arbitration, and investigation. Our partners have deep expertise in a wide area of complex
commercial matters, and have represented clients across an array of practice areas, including: antitrust, appellate,
arbitration, bankruptcy & insolvency, class actions, complex commercial disputes, consumer & healthcare products,
corporate governance & shareholder rights, environmental litigation, executive crisis management & employment
disputes, private equity & hedge funds, public interest & pro bono, securities & structured finance, and white-collar
litigation and investigations.

Unparalleled Victories
Our victories in litigation are unparalleled and unprecedented. We have obtained over $45 billion in recoveries, including
the two largest residential mortgage-backed securities (RMBS) recoveries in U.S. history. Selendy & Gay’s approach to
litigating is always state-of-the-art, backed by extraordinary levels of analytical due diligence and a focus on trial-
readiness that has been proven to yield optimal outcomes. We seek to establish an immediate advantage for our clients
by narrowing the issues for trial, including through innovative approaches to discovery (such as through the use of
statistical sampling in cases involving voluminous evidence) and targeted motions for partial summary judgment that can
dismantle our opponent’s best defenses before trial even begins.

A New Paradigm
While Selendy & Gay opened its doors in 2018, we are not new to the market. Our attorneys have been recognized by
top-tier publications and have received virtually every recognition awarded by the legal industry. We have gathered legal
talent of the highest caliber at our firm—the smartest minds, the most agile courtroom lawyers, and the most creative
strategists. By re-thinking law firm structure, operations, and culture, we have also crafted an environment for our lawyers
to serve our clients’ needs with focus and efficiency.

Deep Expertise, Premier Litigators
As plaintiffs’ counsel, we have pioneered claims, and even practice areas, that recovered billions of dollars and held
institutional giants accountable. As defense counsel, we have won bet-the-company cases that threatened the existence
of our clients’ businesses and business models, vindicated individuals in aggressive white-collar prosecutions, and
counseled clients successfully in fast-moving investigations. Our attorneys have been recognized by the leading industry
publications.




                                                                                                                         |1
                 Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 5 of 32


Our Representative Engagements
   Federal Housing Finance Agency in a one-month securities misrepresentation trial in the Southern District of New
    York, in which plaintiff asserted claims under the Securities Act of 1933 and the Blue Sky statutes of D.C. and Virginia
    based on statements made by Nomura and RBS in offering materials for residential mortgage-backed securities. After
    the presentation of over 40 witnesses, including a dozen experts, FHFA won on all of its claims, obtaining over $800
    million for U.S. taxpayers from Nomura and RBS. The judgment was unanimously affirmed by the Second Circuit.

   Federal Housing Finance Agency, for over seven years in the Southern District of New York, the District of
    Connecticut, and the Central District of California, as lead counsel across FHFA’s entire platform of RMBS litigation,
    obtaining $25 billion in settlements for U.S. taxpayers in residential mortgage-backed securities suits against Bank of
    America, Barclays, Citigroup, Credit Suisse, Countrywide, Deutsche Bank, First Horizon, Goldman Sachs, HSBC,
    JPMorgan, Merrill Lynch, RBS, and UBS.

   A proposed class of cryptocurrency investors alleging that the controllers of the cryptocurrency exchange Bitfinex
    falsely represented that their purportedly “stable” cryptocurrency Tether was backed by U.S. Dollars in order to control
    the price of Bitcoin and other cryptocurrencies in an elaborate market-manipulation scheme that cost investors
    hundreds of billions of dollars.

   Proposed classes of cryptocurrency investors alleging that four cryptocurrency exchanges and seven
    cryptocurrency issuers sold unregistered digital tokens to the public in violation of federal and state securities laws.

   Public servants in a class action lawsuit against loan servicer Navient, alleging a wrongful denial of their right to
    Public Service Loan Forgiveness.

   American Federation of Teachers, a public servants union, and other investors in a class action against most major
    money center banks (including Goldman Sachs, Merrill Lynch, Barclays, Citigroup, and others) in litigation arising
    from their dealings in the $13 trillion U.S. Treasuries market and alleging violations of the Sherman Act based on
    collusion.

   Cerberus Capital Management, a leading private equity firm with more than $40 billion under management, as
    plaintiff in a $950 million breach of contract action against the Canadian Imperial Bank of Commerce, one of Canada’s
    largest banks. New York’s Appellate Division, First Department agreed with Cerberus’ interpretation of the
    agreements and held that CIBC’s contrary interpretation was “unmoored” from the contracts. The case is now
    proceeding through discovery.

   Ambac Financial Group, Inc., a financial services holding company, as plaintiff in an action seeking recovery of
    more than $2 billion in damages from Countrywide Financial (and its parent, Bank of America) for alleged misconduct
    that played a substantial role in causing the global financial crisis of 2008.

   MBIA, a monoline insurer, against Bank of America, Countrywide, and related entities in litigation in New York state
    court arising out of securitization insurance. We obtained a series of rulings including at summary judgment that set
    the basic framework for RMBS litigation nationwide, ultimately allowing MBIA to survive as a going concern and to
    achieve a multi-billion dollar settlement including the commutation of $7.4 billion in swaps.

   Altaba (formerly Yahoo Inc.), against BNY Mellon Trust in Delaware Chancery Court, obtaining dismissal at the
    pleading stage of a claim that our client owed $300 million under a $1.4 billion convertible note agreement after the
    sale of Yahoo’s operating business to Verizon.

   U.S. Bank, as trustee, in multiple actions, including:

        o   In a RMBS repurchase action against UBS Real Estate Securities, for losses suffered by three UBS-
            sponsored RMBS trusts. The case was the first RMBS trustee repurchase action to go to trial, and the
            settlement—an unprecedented $850 million recovery—constitutes the largest recovery ever achieved in such
            a case.

        o   Against GreenPoint Mortgage Funding in New York Supreme Court, Commercial Division, obtaining $540
            million settlement in breach-of-warranty suit over a defective RMBS trust.



                                                                                                                               |2
                 Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 6 of 32


        o   Against investment bank Merrill Lynch, regarding defective mortgages originated by a ResMAE that were sold
            into two RMBS trusts. The court ruled in our client’s favor on all loan-level issues raised, including its motion
            to strike a loss-causation defense. This precedent-setting case proved that an ambiguous term in a contract
            was a guaranty, and that plaintiffs did not have to show that defects in mortgages caused a loss to assert a
            repurchase claim.

   CIFG, a family of financial guaranty companies, against Bear Stearns in a suit seeking to hold Bear Stearns (and
    JPMorgan, as its successor) accountable for both the RMBS and collateralized debt obligations it created and sold,
    contributing to the housing and global financial crisis of 2008.

   A securities administrator for the Natixis Real Estate Capital Trust 2007-HE2 Trust, in a repurchase action against
    Natixis Real Estate Capital Inc. This case represents the largest exposure for Natixis resulting from the mortgage
    crisis; the trust’s losses total over $500 million. The case has also made new law; in a matter of first impression, we
    obtained a ruling from New York’s Appellate Division, First Department that a non-trustee could assert claims on
    behalf of a trust against Natixis as the trust sponsor.

   AIG, in Article 77 proceedings initiated by RMBS trustees over the distribution methodology in a $8.5 billion settlement
    with Bank of America and a $4.5 billion settlement with JPMorgan.

   Crestview Partners, a private equity firm, in a six-day trial in the Delaware Court of Chancery against billionaire
    William Koch to enforce the contractual right to conduct a sale of Koch's Oxbow Carbon LLC in which the fund had
    bought a minority interest. The court ruled in favor of our client, permitting Crestview to cash out its $150 million
    investment in the company.

   Athilon Capital Corp., a financial services firm, in a trial victory in the Delaware Court of Chancery involving claims of
    breach of fiduciary duty, breach of contract, and fraudulent transfer claims that sought hundreds of millions of dollars
    in damages, as well as a court order which would have forced our client, the defendant, to liquidate its assets and
    close the business entirely. The press described this trial victory as a “resounding win” in a “literal bet-the-company
    case” that set precedent concerning the test for insolvency under Delaware law and that was affirmed by the
    Delaware Supreme Court.

   Mudrick Capital, an investment advisor, in a trial victory in the Delaware Court of Chancery, resulting from an action
    commenced under Section 220 of Delaware’s General Corporation Law seeking corporate books and records to
    investigate an allegedly unfair merger. In an order adopting many of our factual allegations regarding the proposed
    merger, the defendant was ordered to produce e-mails from each of its CEO, the general counsel, and the chair of the
    special committee that had approved the merger. One day after the ruling, the defendant-company called off the
    challenged merger rather than face potential applications to enjoin the merger and breach of fiduciary claims—an
    extremely rare but favorable result for our client.

   MassMutual, one of the largest U.S. insurance companies, in a corporate governance suit arising out of its
    investment in Scottish Re. We achieved a full dismissal in the New York State Commercial Division of breach of
    fiduciary duty and waste claims asserted against shareholder clients, with the dismissal upheld on appeal.

   A New York partnership, in obtaining a landmark decision from the New York Court of Appeals that upheld the
    application of a series of valuation discounts in the case of a wrongful partnership dissolution. This decision ultimately
    set forth the standards for the dissolution of partnerships under New York law.

   Directors of MSR Hotels & Resorts Inc., in a three-day hearing in the Southern District of New York Bankruptcy
    Court. We successfully represented defendant investment fund directors and executives against claims of breach of
    fiduciary duty. All claims were dismissed in their entirety.




                                                                                                                            |3
                 Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 7 of 32



Our Practice Capabilities
Class Actions
In cases with billions of dollars on the line, Selendy & Gay’s partners have achieved results for plaintiffs and defendants at
every phase of the national class action process, in matters including antitrust, consumer disputes, insurance, intellectual
property, privacy and data breaches, RICO, and securities fraud.
We have served as national trial and coordinating counsel for large companies facing serial class action litigation, whether
filed in selected “hot” venues or as multi-district litigation. Our representation of both plaintiffs and defendants has helped
us create outside-the-box strategies that go beyond typical class action practice. Our deep reservoir of trial skills creates
momentum to the earliest possible resolution. Our successes include leveraging our relationships with the plaintiffs’ bar to
obtain stays of discovery or early dismissals; victories for plaintiffs and defendants at the class certification, Daubert, and
summary judgment stages; prevailing at trial in liability and damages phases; and obtaining high-value settlements.
We frequently work in parallel with regulators, government investigators, or criminal prosecutors to effectuate truly
comprehensive and cost-effective resolutions.

Securities & Structured Finance
We have litigated to verdict or settlement many of the highest-stakes cases in the history of the field, establishing key
precedents in securities law and winning landmark victories that include recoveries in excess of 100 percent of market
losses. Our recoveries for our clients total over $45 billion. On the defense side, we frequently succeed in having claims
dismissed early or in negotiating favorable resolutions for clients.
Our mastery in structured finance and related insurance matters includes mortgage-backed obligations, synthetic and
asset-backed collateralized debt obligations, credit-default swaps, credit-linked notes, financial guaranty insurance,
reinsurance, and other complex financial structures.
Selendy & Gay’s partners also have a track record of working closely with private equity and hedge funds, not only to
overcome the recurring litigation risks that funds face across industry sectors, but also to capitalize on opportunities where
litigation drives an investment’s value. This expertise, combined with our proven trial skills, have resulted in successes in
a broad array of matters involving insider trading, market timing, distressed investments, adversary proceedings in
bankruptcy, claims of breach of fiduciary duty and self-dealing, PIPEs investing, and disputes of many types with the
nation’s largest banks and broker dealers, among others. We have also leveraged our experience and familiarity with
major regulators in successfully representing investment funds, or executives of such funds, in proceedings conducted by
the DOJ and the SEC.

Corporate Governance & Shareholder Rights
Selendy & Gay’s partners—who include a former clerk of the Delaware Court of Chancery, a former M&A attorney, and a
former investment banker—have a demonstrated record of success in representing plaintiffs and defendants in high-
value, high-profile corporate governance litigation, including disputes among members of alternative entities such as
LLCs. We continuously display our high level of expertise within the field, and have been recognized for our work in
Corporate Governance and Compliance Law in the 2019 Edition of “Best Law Firms” published by U.S. News & World
Report.
Disputes of this nature are often fluid and fast-moving; our deep knowledge of the Delaware Code, applicable SEC rules
and regulations, and caselaw allows us to provide real-time advice to our clients, craft long term-litigation strategies, and
ultimately navigate successful outcomes.




                                                                                                                           |4
    Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 8 of 32
-









                        Our Team
               Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 9 of 32



                           Sean Baldwin is an accomplished trial lawyer with particular expertise trying cases in New
                           York courts, the Delaware Court of Chancery, and commercial arbitrations.
                           Sean has litigated and arbitrated matters involving complex financial products, securities,
                           insurance, antitrust, and trademark licensing disputes. His clients include Fortune 500 life
                           insurance companies, monoline insurers, hedge funds, investment companies, and casino
                           developers and operators.
                           Sean has been recognized for his groundbreaking success in securities litigation and
                           recoveries. He was recognized by The American Lawyer as a “Litigator of The Week” in
                           2018. In 2019, he was named a “Trailblazer in Plaintiff Litigation” by The National Law
Sean Baldwin               Journal, and a “Leading Lawyer in Plaintiff Securities Litigation” by The Legal 500.

sbaldwin@selendygay.com    Representative Matters
1290 Ave of the Americas
New York, NY 10104              MASTR Adjustable Rate Mortgages Trust 2006-OA2 et al v. UBS: In a one-month
212 390 9007                     trial in the Southern District of New York, successfully represented plaintiff trustee in
                                 breach-of-warranty suit regarding three residential mortgage-backed securities
                                 (RMBS) trusts. See "UBS Handed Setback in $2 Billion Mortgage Buy-Back
                                 Lawsuit," Bloomberg, 9/6/2016.

                                Vertin v. Quadrant: In a one-week trial in Delaware Court of Chancery, successfully
                                 represented defendants against allegations of breach of fiduciary duty, breach of
                                 contract and fraudulent transfer. See Am Law Litigation Daily, 10/21/2015 (“’Bet the
                                 company’ litigation is a phrase we legal journalists like to use, but it’s not often
                                 literally true. The stakes were actually that high, though, in a suit against Athilon
                                 Capital Corp. and its board of directors in Delaware Chancery Court.”); "Del. High
                                 Court Affirms Athilon Win In Note Buyback Suit," Law360, 11/1/2016.

                                U.S. Bank, N.A, et al. v. GreenPoint Mortgage Funding: In New York Supreme
                                 Court, Commercial Division, represented plaintiff in obtaining $540 million
                                 settlement in breach-of-warranty suit over a defective RMBS trust.

                                Margaritaville v. Bossier Casino: In a ten-day arbitration before three retired
                                 Delaware judges, represented casino developer and operator in defeating claim for
                                 $200 million in trademark license fees and obtaining ruling that client could use
                                 trademark without further payments during the license term.

                                CIFG Assurance v. Goldman Sachs: In a ten-day arbitration before FINRA,
                                 represented plaintiff insurance company in obtaining ruling defendant Goldman
                                 Sachs committed fraud in connection with a collateralized debt obligation and
                                 awarding substantial damages.
                           Sean earned law degrees, with honors, from the University of Canterbury and Oxford
                           University. He is the co-editor of a securities law handbook for Law Business Research.




                                                                                                                             |6
               Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 10 of 32



                           Andrew R. Dunlap is a founding partner of Selendy & Gay and heads the Firm’s recruiting
                           and training programs.
                           Andrew is an experienced trial and appellate litigator who has been named a “Rising Star”
                           by Benchmark Litigation.
                           Andrew has represented clients in securities, contract, healthcare, antitrust, mass tort,
                           RICO, ERISA, and constitutional matters, among others. He was a key member of the
                           team that represented the Federal Housing Finance Agency, as conservator for Fannie
                           Mae and Freddie Mac, in recovering $25 billion from the world’s leading banks over the
                           sale of residential mortgage-backed securities (RMBS), including the trial team that
Andrew Dunlap              obtained an $800 million judgment from Nomura and RBS. In that litigation, Andrew
                           obtained a summary judgment decision that banks did not act with reasonable care in
adunlap@selendygay.com     creating the RMBS they sold to investors during the run-up to the financial crisis.
1290 Ave of the Americas
New York, NY 10104         Representative Matters
212 390 9005
                                 Bank of New York Mellon v. CART1 Ltd et al.: Represented CRC Credit Fund Ltd.
                                  against Deutsche Bank AG Frankfurt in a federal interpleader action asserted by
                                  Bank of New York Mellon in the District Court for the Southern District of New
                                  York. In a cross-claim, CRC seeks damages for Deutsche Bank’s inclusion of an
                                  ineligible reference obligation in a credit default swap for which CRC provided credit
                                  protection. The court ruled as a matter of law for CRC, holding that the reference
                                  obligation’s maturity date violated the swap’s eligibility criteria and that Deutsche
                                  Bank breached the swap agreement when it obtained an erroneous accounting
                                  certification that directed the trustee to pay credit protection to Deutsche Bank.

                                 Natixis 2007-HE2 v. Natixis Real Estate Capital Inc: In a $500 million breach-of-
                                  warranty action, represented plaintiff in obtaining a decision from New York’s
                                  Appellate Division, First Department, in an issue of first impression that a non-
                                  trustee could assert claims on behalf of a trust against the trust sponsor. See
                                  “Natixis Asks Appeals Court To Toss Suit Over $877M In RMBS,” Law 360,
                                  10/14/2016.

                                 MASTR Adjustable Rate Mortgages Trust 2006-OA2 et al v. UBS: In a one-month
                                  trial in the Southern District of New York, represented plaintiff in breach-of-warranty
                                  suit regarding three residential mortgage-backed securities trusts. See “UBS
                                  Handed Setback in $2 Billion Mortgage Buy-Back Lawsuit,” Bloomberg, 9/6/2016.

                                 U.S. Bank v. GreenPoint Mortgage Funding: In New York Supreme Court,
                                  Commercial Division, represented plaintiff in obtaining $540 million settlement in
                                  breach-of-warranty suit over defective residential mortgage-backed securities trust.
                           In his public interest practice, Andrew successfully defended New York City charter
                           schools against suits challenging their ability to co-locate in Department of Education
                           school buildings and demanding they pay rent to the DOE, obtaining denials of preliminary
                           injunctions in both instances. See “Judge rejects UFT-NAACP claims, allows co-locations,
                           closures,” Chalkbeat, 7/21/2011. Andrew also successfully defended a consent decree
                           governing the delivery of medical services to Medicaid-eligible children in Tennessee in the
                           U.S. Court of Appeals for the Fourth Circuit.




                                                                                                                            |7
Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 11 of 32


         Affiliations & Community Involvement
         Andrew earned his J.D., magna cum laude, from Georgetown Law School, where he
         published a note in the Georgetown Law Journal and was an editor of the American
         Criminal Law Review. He serves on the board of the National Center for Law and
         Economic Justice and is a barrister of the American Inn of Court.




                                                                                            |8
              Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 12 of 32



                           David Elsberg is a founding and managing partner of Selendy & Gay.
                           David is a seasoned trial lawyer with decades of experience trying cases in courts and
                           arbitration forums across the nation. Law360 named David both a Trial Pro and also a
                           Securities MVP, noting his “artful and measured cross-examination style and his tireless
                           attention to detail” and reporting that clients describe him as “aggressive, passionate, and
                           a first-rate thinker” whose “ability to read people and think numerous questions ahead is
                           uncanny.” David has also been recognized as a “Litigation Star” by Benchmark Litigation, a
                           New York Metro “Super Lawyer” and named among the “500 Leading Plaintiffs’ Financial
                           Lawyers” and the “500 Leading Lawyers in America” by Lawdragon.

David Elsberg              David has litigated a broad range of complex commercial cases, including trials
                           and arbitration hearings involving, among other things, financial fraud and malfeasance,
delsberg@selendygay.com    breach of fiduciary duty, corporate governance and control contests, investment funds,
1290 Ave of the Americas   partnership and alternative entities, energy, bankruptcy, unfair competition, contracts,
New York, NY 10104
                           employment, and structured financial products.
212 390 9004
                           Representative Matters
                                Fairfield Sentry Limited (in liquidation) et al.: Currently representing foreign
                                 representatives of several funds in liquidation abroad in Chapter 15 proceedings in
                                 Bankruptcy Court for the Southern District of New York, and before the U.S. District
                                 Court on appeal, asserting foreign avoidance, common law, and breach of contract
                                 claims, seeking to recover about $6 billion dollars in redemption payments from
                                 hundreds of entities arising out of the Madoff scheme.

                                UMB Bank, N.A.: Currently representing bond indenture trustee in a suit alleging
                                 that Neiman Marcus fraudulently transferred a $1 billion asset.

                                A major energy company: The respondent in a confidential international arbitration
                                 victory in front of a AAA Panel that awarded claimant zero and dismissed with
                                 prejudice its claim against our client for hundreds of millions of dollars.

                                Crestview v. Koch: In a six-day trial in the Delaware Court of Chancery, represented
                                 private equity fund Crestview Partners against Bill Koch in successfully enforcing
                                 the contractual right to conduct a sale of Oxbow Carbon, the company in which the
                                 private equity fund had bought a minority interest.

                                Quadrant v. Vertin: In a one-week trial in the Delaware Court of Chancery,
                                 successfully represented defendants against allegations of breach of fiduciary duty,
                                 breach of contract, and fraudulent transfer. David also argued the appeal to the en
                                 banc Delaware Supreme Court which upheld the trial win.

                                MASTR Adjustable Rate Mortgages Trust 2006-OA2 et al v. UBS: In a one-month
                                 trial in the Southern District of New York, successfully represented plaintiff in
                                 breach-of-warranty suit regarding three residential mortgage-backed securities
                                 trusts.

                                ResCap bankruptcy litigation: Represented the ResCap Liquidating Trust in suits
                                 against dozens of loan originators for indemnity and breaches of contract arising
                                 from the sale of defective mortgage loans, achieving settlements of $590 million.




                                                                                                                          |9
Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 13 of 32



              Access vs. JPMorgan: In a three-week trial in New York Supreme Court,
               successfully represented plaintiff in claim for breach of investment guidelines.

              Five Mile Capital v. MSR Hotels: In a three-day hearing in the Southern District of
               New York Bankruptcy Court, successfully represented defendant investment fund
               executives against claims of breach of fiduciary duty. All claims were dismissed in
               their entirety.

              Rosen Capital v. Merrill Lynch: In a two-week FINRA hearing, successfully
               represented claimant investment fund in seeking damages from improper margin
               call and breach of account agreements. The arbitration panel issued an award of
               about $79 million, which was reported to be one of the largest investor arbitration
               awards on record.

              Washington Mutual v. JPMorgan: In one of the largest bankruptcies in history,
               represented the debtor against challenges to its confirmation plan in the District of
               Delaware Bankruptcy Court. The result, a $6 billion settlement, represented a
               significant distribution for Washington Mutual's creditors.

              A leading biotechnology company, in successfully obtaining a judgment dismissing
               a complex patent infringement suit brought by a multinational pharmaceutical
               company that sought over $500 million in damages.

         Affiliations & Community Involvement
         David earned his J.D., magna cum laude, from Harvard Law School, where he was an
         editor of the Harvard Law Review. He clerked for the Honorable Amalya Kearse on the
         U.S. Court of Appeals for the Second Circuit. He has taught as a guest lecturer on
         securities regulation at Harvard Law School. He has taught as a lecturer in law at
         Columbia Law School. He is on the Executive Board of The Calhoun School, an
         independent school in New York City.




                                                                                                       | 10
              Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 14 of 32



                           David Flugman is an experienced trial and appellate litigator who has appeared before
                           federal and state trial-level courts across the United States, argued before federal and
                           state appellate panels, and represented clients in the United States Supreme Court. He
                           has been recognized as a “Rising Star” by the New York Metro Super Lawyers.
                           David’s wide-ranging practice spans complex litigation, arbitration, and advisory matters,
                           including corporate, M&A, and securities litigation; complex commercial litigation; fraud,
                           contract, antitrust, and other business tort disputes; and privacy, ERISA, and insolvency
                           litigation. He has especially extensive experience representing buyers and target
                           companies in fiduciary duty and appraisal litigation arising out of mergers and acquisitions
                           in Delaware Court of Chancery, as well as in federal and state courts across the country,
David Flugman              including in Blackstone’s acquisition of Team Health Holdings Inc., Capgemini’s
dflugman@selendygay.com    acquisition of iGate, Vista Equity Partners’ acquisition of TIBCO Software, Apax’s
1290 Ave of the Americas   acquisitions of TriZetto, Bankrate, and Epicor Software, and Avista Capital Partners’
New York, NY 10104         acquisitions of Knology Inc. and Telular Corporation. David’s clients comprise a broad
212 390 9052               spectrum of industries, including private equity, financial services, health care,
                           communications, food and beverage, insurance, manufacturing, cosmetics, and internet
                           services.

                           Representative Matters
                                Picard v. Herald Fund SPC: Represented one of the largest “net loser” investment
                                 fund victims of the Madoff Ponzi scheme in multi-jurisdictional litigation, obtaining a
                                 precedent-setting settlement with the Madoff Trustee resulting in an admitted
                                 customer claim in excess of $1.6 billion. See “Herald Fund SPC (In Official
                                 Liquidation) Announces Global Settlement With Madoff Trustee,” PR Newswire,
                                 11/17/2014.

                                IDT, Inc. v. The Blackstone Group LP: Represented the restructuring adviser to
                                 debtor Winstar Communications, successfully defeating a $300 million fraud lawsuit
                                 brought by the acquirer of Winstar’s assets in a Section 363 bankruptcy sale. Led a
                                 team of counsel in successfully defending the dismissal order up through the U.S.
                                 Supreme Court. See “3rd Circ. Shuts Down IDT Suit Over $42.5M Winstar Deal,”
                                 Law360, 1/28/2015.

                                Ramkissoon v. AOL Inc., Landwehr v. AOL Inc.: Successfully defended AOL in two
                                 separate putative class action lawsuits seeking statutory damages over $650 million
                                 brought under the Electronic Communications Privacy Act relating to what was
                                 referred to as the “Exxon Valdez” of data breaches.

                                Edmonson v. Lincoln National Life Insurance Co.: Successfully defended Lincoln
                                 National in novel ERISA litigation challenging its method of paying death benefits
                                 using retained asset accounts and asserting tens of millions of dollars in damages.
                           David’s public interest practice has focused on the advancement of LGBT rights and the
                           protection of persons with mental disabilities. Over four years, David represented Garden
                           State Equality in successfully defending a ban enacted by New Jersey in 2013 on the
                           practice of so-called “sexual orientation change efforts” or “conversion therapies” on
                           minors by state licensed professionals. See “3rd Circ. Upholds NJ Ban On Gay
                           Conversion Therapy,” Law360, 9/11/2014. He also represented a class of psychiatric
                           inpatients and emergency room patients at a large metropolitan New York City hospital in
                           constitutional litigation challenging inhumane conditions of care, obtaining (along with the



                                                                                                                           | 11
Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 15 of 32


         Department of Justice) a groundbreaking consent judgment entered by the Eastern
         District of New York.

         Affiliations & Community Involvement
         David earned his J.D., cum laude, from Harvard Law School. In 2015, he was named one
         of the Best LGBT Lawyers Under the Age of 40 by the National LGBT Bar Association. He
         also serves as a member of the National Leadership Council for the National Center for
         Lesbian Rights.




                                                                                              | 12
               Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 16 of 32



                           Faith Gay is a founding partner of Selendy & Gay.
                           In a nationally recognized career spanning more than three decades, Faith Gay has been
                           lead counsel in over 30 jury trials and has successfully navigated bet-the-company
                           investigations for scores of Fortune 500 companies. Before founding Selendy & Gay, she
                           was the co-chair of national trial practice at one of the nation’s top litigation firms and a
                           highly respected federal prosecutor. Raised in rural Georgia and a long-time resident of
                           New York City, Faith is comfortable in courtrooms around the country.
                           Named a “Top 250 Female Litigator” by Benchmark Litigation, a “Leading Lawyer in
                           America” by Lawdragon 500, and a recipient of the Office of the Appellate Defender's
Faith Gay                  Gould Award for Outstanding Oral Advocacy, Faith has been repeatedly recognized as one
                           of the leading trial, appellate, and white-collar lawyers in the US. In naming her a “Top
fgay@selendygay.com        Female Trial Lawyer,” Law360 described Faith as “a great litigator” with “a kind of magnetic
1290 Ave of the Americas   charisma, a likeability and intelligence that allow her to present complicated cases in a way
New York, NY 10104
                           that disarms tough judges, hostile witnesses, and skeptical jury members.” A former chief
212 390 9001
                           of the Civil Rights Unit (Criminal Division) and deputy chief of the Special Prosecutions Unit
                           in the United States Attorney’s Office for the Eastern District of New York, Faith has deep
                           experience on offense and defense.
                           Faith divides her time between complex civil litigation, corporate governance, and white-
                           collar investigations. In her commercial practice, she focuses
                           on antitrust and securities litigation, complex contractual and financing disputes,
                           and consumer class actions. Her long roster of high-profile clients that she has served as
                           national or lead trial counsel includes CCA, Coca-Cola, Colgate, Domtar, E-Trade, Home
                           Depot, McKinsey & Company, Novartis, Nuance, Pfizer, Sandoz, and Schwab.
                           In her white-collar practice, Faith has represented individuals and corporations in
                           investigations by the SEC, FINRA, DOJ, FDA, IRS, EPA, DOD, and numerous attorneys
                           general. She has led internal investigations at the request of corporations, boards of
                           directors, and special committees. No individual or corporation that Faith has represented
                           while under investigation has been indicted.

                           Representative Matters
                                 In a three-week trial in Delaware Court of Chancery on fraud and breach of contract
                                  claims, obtained a complete defense verdict for a national communications
                                  conglomerate.
                                 In multiple Alien Tort Claims Act cases filed in New York and Florida federal courts,
                                  obtained complete dismissals for a Fortune 500 consumer products company.
                                 In state and federal securities class actions concerning payment-for-order flow
                                  allegations, obtained complete dismissals for a nationally-known discount brokerage
                                  concern.
                                 In FCPA investigations by the Department of Justice and SEC, obtained complete
                                  declinations for a Fortune 500 consumer conglomerate and related individuals.
                                 In defending a Fortune 500 consumer products company, obtained a key appellate
                                  ruling from an en banc panel of the Fourth Circuit that federal judges may vacate
                                  otherwise unappealable remand orders where there is evidence of attorney fraud
                                  associated with the remand.




                                                                                                                           | 13
Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 17 of 32


              In a two-week patent trial in the Eastern District of Texas, obtained plaintiffs’ verdict
               for a Fortune 500 medical device company.
              Successfully represented a biotechnology company in obtaining judgment
               dismissing a complex patent infringement suit brought by a multinational
               pharmaceutical company that sought over $500 million in damages.
         Faith has devoted significant time and energy to public interest litigation. She recently
         obtained a complete reversal of Marissa Alexander’s conviction and mandatory 20-year
         sentence for allegedly firing a warning shot at her serially abusive spouse. See “Florida
         Woman Whose ‘Stand Your Ground’ Defense Was Rejected Is Released,” The New York
         Times, 2/17/2017. She co-founded the American Immigration Representation Project to
         provide lawyers to immigrant detainees in response to new federal immigration and
         deportation policies. See “New Group Turns To BigLaw For Attorneys To Rep Immigrants,”
         Law360, 2/6/2017. Faith also represented New York Governor David Patterson in a victory
         the New York Times called "stunning" in upholding the appointment of Richard Ravitch as
         Lieutenant Governor. See “In 4-3 Vote, Court Says Paterson Can Appoint Lt. Governor,”
         The New York Times, 9/22/2009. She has litigated numerous other civil rights, criminal,
         immigration and voting rights matters on a pro bono basis.

         Affiliations & Community Involvement
         Faith earned her J.D. from the Northwestern University School of Law, where she now
         serves on the Law Board. She is a Trustee of The Public Theater, a Member of the
         American Law Institute, and a board member of Her Justice, a nonprofit organization that
         provides free legal help to women living in poverty in New York City. Faith has also served
         as a board member of the American Constitution Society, the National Center for Access to
         Justice, the Lawyers’ Committee for Civil Rights Under Law, and the Union Theological
         Seminary Board of Trustees.




                                                                                                       | 14
             Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 18 of 32



                           Maria Ginzburg is an experienced litigator whose practice focuses on complex
                           commercial and financial disputes.
                           Maria has represented clients in connection with mortgage-backed securities, CLOs,
                           CDOs, swaps and other structured products, fraudulent conveyance, insider trading,
                           accounting and tax practices, short selling, PIPEs trading, market timing, Ponzi
                           schemes, class actions, conflicts of interest, accounting and underwriting practices,
                           suitability disputes, consumer fraud, whistleblower actions, corporate governance, and
                           employment matters. She has handled civil cases in state and federal courts and in
                           arbitration, as well as internal investigations and related regulatory proceedings before
                           the SEC, FINRA, and New York attorney general. Maria has recovered approximately $3
Maria Ginzburg             billion for her clients in residential mortgage-backed securities (RMBS)-related actions.
mginzburg@selendygay.com   Representative Matters
1290 Ave of the Americas
New York, NY 10104            Alix v. McKinsey & Co.: Representing McKinsey & Co., a worldwide management
212 390 9006
                               consulting firm, against claims by Jay Alix, founder of consulting firm AlixPartners,
                               and Mar-Bow Partners, a company founded by Jay Alix, challenging McKinsey’s
                               Chapter 11 disclosures under Rule 2014.

                              Bank of New York Mellon v. CART1 Ltd et al.: Represented CRC Credit Fund Ltd.
                               against Deutsche Bank AG Frankfurt in a federal interpleader action asserted by
                               Bank of New York Mellon in the District Court for the Southern District of New
                               York. In a cross-claim, CRC seeks damages for Deutsche Bank’s inclusion of an
                               ineligible reference obligation in a credit default swap for which CRC provided credit
                               protection. The court ruled as a matter of law for CRC, holding that the reference
                               obligation’s maturity date violated the swap’s eligibility criteria and that Deutsche
                               Bank breached the swap agreement when it obtained an erroneous accounting
                               certification that directed the trustee to pay credit protection to Deutsche Bank.

                              U.S. Bank v. Merrill Lynch Mortgage Lending Inc.: Representing U.S. Bank as
                               trustee in seeking recovery for Merrill Lynch’s breaches of representations and
                               warranties.

                              AIG v. RMBS Issuers: Represented AIG in claims against Wall Street sponsors of
                               RMBS, achieving over $2 billion in recoveries.

                              ResCap bankruptcy litigation: Represented the ResCap bankruptcy trust in suits
                               against dozens of loan originators for indemnity and breaches of contract, achieving
                               settlements of $590 million.

                              In re Capmark Financial Group Inc.: Represented an ad hoc committee of secured
                               creditors in defending a successful challenge to the estate’s settlement of claims
                               based on intra-creditor fraudulent transfer allegations. See “Judge OKs $975M
                               Capmark Settlement With Lenders,” Law360, 11/1/2010.

                              Accounting investigation: Represented a Fortune 50 company in a company-wide
                               SEC investigation focused on issues of accounting and earnings management.

                              Internet bubble litigation: National trial counsel for a major Wall Street bank in
                               arbitrations and class claims arising from the burst of the Internet bubble. Defended
                               the bank and Mary Meeker, a prominent Internet analyst, in related SEC and NYAG
                               investigations.


                                                                                                                       | 15
Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 19 of 32



          In her public interest practice, Maria is representing a proposed class of student loan
          borrowers against Navient Corp., a servicer of student loans that has made a myriad of
          misrepresentations to steer public servants away from federal loan forgiveness plans for
          which they qualify. She has also represented a foundation that benefits elementary
          schools in uncovering a Ponzi scheme run as a hedge fund; the principal was arrested,
          his assets were seized, and he is now serving jail time. She counseled a prominent
          private school and synagogue in assessing its investments in a Madoff feeder fund.
          Maria has investigated and revamped corporate governance structures at both non-
          profits and public companies.

          Affiliations & Community Involvement
          Maria earned her J.D. with honors from Stanford University in 1996, where she was an
          editor of the Stanford Law Review and a founding member of the Stanford Journal of
          Law, Business & Finance. She serves on the board of the Ronald McDonald House of
          New York.




                                                                                                     | 16
               Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 20 of 32



                            Jordan Goldstein is a veteran litigator who specializes in complex financial products
                            and commercial transactions.
                            Jordan holds an M.B.A. from Harvard Business School and previously worked as a deal
                            attorney, where he structured many of the same types of transactions he now litigates.
                            Jordan is also a former federal prosecutor and served in senior roles in the U.S.
                            Department of Justice, including in the Office of Legal Counsel and as special counsel to
                            the assistant attorney general of the National Security Division.
                            Jordan’s private practice has a strong focus on litigating investor claims. He has
                            represented clients adverse to virtually every major investment bank regarding a range of
Jordan                      financial products, including mortgage-backed securities, collateralized debt obligations,
                            auction-rate securities, credit default swaps, municipal bonds, and insurance policies on
Goldstein                   financial instruments. He has litigated and appeared in numerous proceedings on behalf of
                            bondholders in which bond payout provisions are in dispute, has litigated hostile takeovers,
jgoldstein@selendygay.com
1290 Ave of the Americas    has been appointed class action counsel in major antitrust litigation, and has defended
New York, NY 10104          borrowers in commercial lending transactions. Jordan has helped his clients recover over
212 390 9008                $25 billion.

                            Representative Matters
                                Federal Housing Finance Agency v. Nomura, et al.: Served as trial counsel in a one-
                                 month trial in the Southern District of New York, in which the Federal Housing
                                 Finance Agency obtained an $800 million judgment, as well as attorneys’ fees, from
                                 Nomura and RBS based on findings the investment banks had made false
                                 statements to Fannie Mae and Freddie Mac in offering materials for residential
                                 mortgage-backed securities (RMBS). See “Judge’s Ruling Against 2 Banks Finds
                                 Misconduct in ’08 Crash,” The New York Times, 5/11/2015.

                                Other Federal Housing Finance Agency litigations: In Southern District of New York,
                                 District of Connecticut, and Central District of California, represented the Federal
                                 Housing Finance Agency in obtaining $25 billion in settlements from Bank of
                                 America, Barclays, Citigroup, Credit Suisse, Countrywide, Deutsche Bank, First
                                 Horizon, Goldman Sachs, HSBC, JPMorgan, Merrill Lynch, RBS, and UBS, an
                                 amount far in excess of what prosecutors and regulators had obtained. See “R.B.S.
                                 to Pay $5.5 Billion to Settle Toxic Mortgage Claims in U.S.,” The New York Times,
                                 7/12/2017.

                                Mudrick Capital Management, L.P. v. Globalstar, Inc.: At trial in the Delaware Court
                                 of Chancery, represented plaintiff seeking defendant’s books and records, including
                                 e-mails, pursuant to Section 220 of Delaware’s General Corporation Law to
                                 investigate an allegedly unfair merger initiated by defendant’s controlling
                                 shareholder. In an order adopting many of our factual allegations regarding the
                                 proposed merger, the defendant was ordered to produce corporate books and
                                 records, including e-mails, from each of defendant’s CEO., the general counsel, and
                                 the chair of the special committee that had approved the merger. One day after this
                                 ruling, the challenged merger was called off. See “Litigator of the Week,” AmLaw
                                 Litigation Daily, 8/10/18 (“Jordan Goldstein of Selendy & Gay … led a trial team to
                                 victory in Delaware Chancery Court on behalf of hedge fund Mudrick … [and]
                                 succeeded in blocking [the] proposed merger between Globalstar Inc. and
                                 FiberLight”); Mudrick Capital Mgmt., L.P. v. Globalstar, Inc., 2018 WL 3625680 (Del.
                                 Ch. July 30, 2018).


                                                                                                                        | 17
Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 21 of 32



              Frontline, Ltd. v. DHT Holdings, Inc.: In parallel proceedings in New York and the
               Marshall Islands, represented Frontline in its attempted takeover of DHT Holdings.
               Frontline sought to force DHT’s board of directors, based on their Revlon and Unocal
               duties, to redeem a poison pill and remove other entrenchment measures that the
               DHT board had allegedly enacted to deter bidders.

              Assured Guaranty Municipal Corp. v. JPMorgan Chase Bank; Syncora Guarantee
               Inc. v. Jefferson County, Ala.: In New York Supreme Court, defeated motions to
               dismiss claims of two monoline insurers against JPMorgan and Jefferson County,
               Alabama in suits alleging fraud in connection with the procurement of municipal bond
               insurance and seeking hundreds of millions in damages for past and future claims
               payments.

              Kearny Investors S.A.R.L. v. Goldman Sachs & Co.: In Southern District of New
               York, represented multiple KKR funds against Goldman Sachs and other investment
               banks based on alleged violations of federal and state securities laws arising from
               the issuance of SunEdison securities.

              Article 77 Proceedings re Countrywide and JPMorgan Settlements: In New York
               Supreme Court, represented investor AIG in proceedings initiated by RMBS trustees
               over the distribution methodology of $8.5 billion settlement with Bank of America and
               $4.5 billion settlement with JPMorgan.

              MBIA Ins. Corp. v. Merrill Lynch, Pierce, Fenner & Smith, Inc.: In New York Supreme
               Court, represented monoline insurer MBIA in obtaining confidential settlement in
               multi-billion-dollar action concerning credit default swaps and financial guaranties
               written by Merrill Lynch on CDOs.

              SemGroup adversary proceedings: In Delaware Bankruptcy Court, represented the
               SemGroup Litigation Trust, instituted following SemGroup’s bankruptcy, in obtaining
               confidential settlement of claims against entities and individuals who allegedly
               orchestrated fraudulent transfers and breaches of fiduciary duties.

              In re Treasuries Securities Auction antitrust litigation: In Southern District of New
               York, served as co-lead class action counsel in suit alleging violations of Sherman
               Antitrust Act based on collusion by Goldman Sachs, JPMorgan, Bank of America and
               market participants in the $14 trillion primary and secondary markets for U.S.
               Treasury.
         Jordan earned his J.D., magna cum laude, from Harvard Law School and his M.B.A. with
         honors from Harvard Business School. He clerked for the Honorable Alex Kozinski of the
         U.S. Court of Appeals for the Ninth Circuit. Jordan subsequently served in the U.S.
         Department of Justice, first in the Office of Legal Counsel, advising on a range of sensitive
         criminal and civil matters, and then as Special Counsel to the Assistant Attorney General
         of the National Security Division, supervising and acting as trial and appellate counsel in
         multiple high-profile trials and proceedings.

         Affiliations & Community Involvement
         Jordan serves on the Brooklyn Botanical Garden’s board of trustees, is a member of the
         New York City Bar’s Litigation Funding Working Group, and the chair of its disclosure
         subcommittee.



                                                                                                    | 18
              Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 22 of 32



                           One of the nation’s leading appellate attorneys, Caitlin J. Halligan has argued six cases
                           and served as counsel of record in more than 45 matters in the U.S. Supreme Court, and
                           has handled scores of cases in the federal appellate courts, the New York Court of
                           Appeals, and other state appellate courts. She has been praised for her “impressive
                           track record” by Chambers USA, and named a “Litigation Star” and one of the “Top 250
                           Women in Litigation” by Benchmark Litigation.
                           Caitlin served as solicitor general for the State of New York from 2001 to 2007, after
                           serving as deputy solicitor general. Before that she served as the first chief of the New
                           York attorney general’s Internet Bureau, where she developed cutting-edge law
                           enforcement and policy initiatives regarding online consumer fraud, securities trading,
Caitlin Halligan           and privacy practices. Caitlin also served as general counsel to the New York County
                           District Attorney’s Office. She currently teaches a seminar on states and public law as a
challigan@selendygay.com   lecturer on law at Harvard Law School, and previously taught a course on statutory
1290 Ave of the Americas   interpretation and administrative law at Columbia Law School. She speaks frequently on
New York, NY 10104         topics that include appellate advocacy, the Supreme Court’s docket, and the impact of
212 390 9013               litigation brought by state attorney general offices.

                           Representative Matters
                               Won landmark decision from New York Court of Appeals in Congel v. Malfitano,
                                which set forth standards for dissolution of partnerships under New York law.

                               Led coalition of former judges and prosecutors in filing amicus curiae brief
                                in People v. Boone, in which the New York Court of Appeals addressed the
                                reliability of cross-racial eyewitness identifications in criminal cases.

                               Argued en banc appeal before U.S. Court of Appeals for Second Circuit
                                in Poventud v. City of New York, which raised complex procedural questions about
                                collateral attacks on the finality of criminal convictions.

                               Secured reversal from U.S. Supreme Court for New York State in City of
                                Sherrill v. Oneida Indian Nation, in which the Court clarified state and local
                                government authority over lands once within boundaries of the tribal reservation.

                               Won precedent-setting victory for New York counties in United Haulers
                                Association v. Oneida-Herkimer Solid Waste Management Authority, which
                                established the authority of local governments to enact and implement solid waste
                                ordinances in the face of the dormant Commerce Clause.

                               Successfully represented life settlement investor Lavastone, an AIG affiliate, in $1
                                billion RICO, fraud, and breach of contract case against defendants who purchased
                                life insurance policies and sold them to Lavastone at inflated prices. Won dismissal
                                of defendants’ counter-claims at summary judgment; trial resulted in favorable
                                settlement.

                               Successfully represented Chevron Corporation in appeal of RICO and civil fraud
                                trial barring enforcement of a fraudulently-obtained $9 billion judgment against
                                Chevron.




                                                                                                                       | 19
Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 23 of 32



              Authored numerous amicus briefs before the U.S. Supreme Court on a range of
               constitutional, statutory, and procedural issues, on behalf of diverse groups,
               including state attorneys general, local government officials, and private sector
               clients.
          Caitlin has expertise in a broad variety of civil matters, including challenges to federal
          and state regulatory action, civil procedure, federal anti-discrimination law, RICO and
          securities litigation. She has represented clients in high-stakes cases brought by the New
          York State Attorney General’s Office, and litigated numerous challenges to state and
          local government actions on constitutional, statutory, and administrative law grounds.
          During her tenure in the Manhattan District Attorney’s Office, Caitlin was involved in a
          wide range of criminal investigations and prosecutions, including the successful defense
          of a Fourth Amendment criminal procedure case in the U.S. Supreme Court. She has
          argued scores of civil and criminal cases for private sector clients, as well as New York
          state and local governments, before New York’s high court and the State intermediate
          appellate courts, on a wide range of constitutional, statutory, and procedural issues.
          Caitlin also has an active public interest practice. In 2018, she was appointed amicus
          curiae by the U.S. Court of Appeals for the Second Circuit in Schroeter v. Barr, to brief
          and argue issues related to scope of immigration judge’s authority in removal
          proceedings. Caitlin also recently authored an amicus brief in the New York Court of
          Appeals regarding use of eyewitness identification evidence, on behalf of former judges
          and prosecutors, as well as amicus briefs in a death penalty case before the U.S.
          Supreme Court, a reproductive rights case before the Eighth Circuit, and a case
          regarding liability of military service academies for sexual assault committed on campus
          before the Second Circuit. Caitlin previously served as pro bono counsel to the Board of
          the Lower Manhattan Development Corporation, an entity charged with leading re-
          development of the World Trade Center site, and on several judicial selection
          committees.

          Affiliations & Community Involvement
          Caitlin earned her J.D., magna cum laude, from the Georgetown University Law Center,
          and her B.A., cum laude, from Princeton University. She clerked for the Honorable
          Justice Stephen Breyer of the U.S. Supreme Court and the Honorable Patricia Wald of
          the U.S. Court of Appeals for the D.C. Circuit. Caitlin is a member of the American Law
          Institute and a fellow of the American Academy of Appellate Lawyers. She serves on the
          board of Princeton-in-Asia, the Arc’s Criminal Justice Advisory Panel, and the New York
          County District Attorney’s Conviction Integrity Committee.




                                                                                                      | 20
              Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 24 of 32



                           Yelena (“Lena”) Konanova is a trial and appellate litigator who has worked on many trial
                           and arbitration teams and has briefed and argued numerous appeals in federal and state
                           courts.
                           Lena has represented clients in a variety of complex commercial
                           litigations and arbitrations in the areas of securities, contract, antitrust, insurance,
                           trademark, and constitutional law. She has counseled numerous Fortune 500 companies
                           on the prosecution and defense of high-stakes disputes, represented important players in
                           the clean energy industry in proceedings against governmental and competitor entities,
                           litigated complex financial products (including asset-backed securities and insurance),
                           and advised plaintiffs on the recovery of billions of dollars in commercial matters. She
Lena Konanova              was a key member of the appellate team that represented the Federal Housing Finance
lkonanova@selendygay.com   Agency in successfully defending an $806 million judgment against Nomura and RBS in
1290 Ave of the Americas   a landmark residential mortgage-backed securities (RMBS) litigation.
New York, NY 10104
212 390 9010               Representative Matters
                               Fairfield Sentry Limited (in liquidation): Representing foreign representatives of a
                                fund in proceedings in bankruptcy court and the U.S. District Court for the Southern
                                District of New York seeking to recover billions of dollars in redemption payments
                                from hundreds of entities.

                               Student Debt Litigation: Representing a labor union and public service workers in
                                litigation concerning a federal student loan forgiveness program, including in a class
                                action lawsuit in the Southern District of New York against a servicer that misled
                                borrowers and in the District of Columbia against the federal agency tasked with
                                administering the program.

                               Federal Housing Finance Agency v. Nomura, et al.: Representing the Federal
                                Housing Finance Agency in successfully defending before the Second Circuit a
                                $806 million judgment against Nomura and RBS in a landmark RMBS litigation
                                raising claims of violations of the 1933 Securities Act and Blue Sky statutes.

                               In re ResCap Liquidating Trust: In numerous lawsuits in federal district court in
                                Minnesota and bankruptcy court in the Southern District of New York, representing
                                plaintiff seeking to recover billions of dollars in indemnity and damages from
                                correspondent lenders arising from the defendant lenders’ sale of defective
                                mortgage loans that resulted in substantial losses and liabilities for the Trust’s
                                predecessor, the Residential Funding Company.

                               CIFG (now Assured Guaranty) v. Goldman: In litigation in the Commercial Division
                                of New York Supreme Court and in FINRA arbitration, representing an insurer
                                against Goldman Sachs in a successful action relating to fraudulent inducement of
                                insurance policy and investment relating to a collateralized debt obligation.
                           In her broad public interest and pro bono practice, Lena has authored
                           numerous amicus briefs, including arguing for a federal constitutional right to a minimally
                           adequate education and, in the Supreme Court of the United States, on behalf of
                           corrections professionals opposed to solitary confinement practices. She has also
                           represented plaintiffs in appeals of Section 1983 and sentencing matters. Lena has also
                           spent a year as a litigation fellow in the Racial Justice Program at the national office of
                           the American Civil Liberties Union, where she litigated civil rights cases in the areas of



                                                                                                                     | 21
Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 25 of 32


          indigent defense, school desegregation, school-to-prison pipeline, and debtors’ prisons.
          Lena’s community service on the local level includes raising funds for Her Justice, a
          nonprofit organization that provides free legal help to women and children living in
          poverty in New York City.
          Lena earned her J.D., cum laude, from Harvard Law School, where she served as
          articles co-chair of the Harvard Law Review and won first place and Best Brief in the
          Ames Moot Court Competition. Lena clerked for the Honorable Kim McLane Wardlaw at
          the United States Court of Appeals for the Ninth Circuit.




                                                                                                     | 22
              Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 26 of 32



                           Joshua Margolin is a seasoned litigator with experience in a wide array of complex
                           commercial and financial disputes. He has been named a “Rising Star” by New York
                           Metro Super Lawyers.
                           Joshua has litigated, arbitrated, and mediated matters involving complex financial
                           products, securities fraud, corporate governance, mergers, natural resources, real estate,
                           insurance, contracts, and employment. He has successfully argued before both trial and
                           appellate courts, and has extensive experience achieving favorable results through
                           mediation.

                           Representative Matters
Joshua
                              AIG v Bank of America, N.A.: Represented AIG in multi-billion dollar claims against
Margolin                       Wall Street sponsors of residential mortgage-backed securities, achieving public
                               settlement of Bank of America suit for $650 million and successful confidential
jmargolin@selendygay.com       resolutions of additional claims. See “Bank of America to Pay $650 Million to AIG in
1290 Ave of the Americas       Mortgage Disputes,” The Wall Street Journal, 7/16/2014.
New York, NY 10104
212 390 9022                  Alix v. McKinsey & Co.: Representing McKinsey & Co., a worldwide management
                               consulting firm, against claims by Jay Alix, founder of consulting firm AlixPartners, and
                               Mar-Bow Partners, a company founded by Jay Alix, challenging McKinsey’s Chapter
                               11 disclosures under Rule 2014.

                              Davis v. Scottish Re: Represented MassMutual in corporate governance suit arising
                               out of its investment in Scottish Re, twice achieving dismissal of all claims with both
                               rulings successfully upheld on appeal.

                              U.S. Bank v. Merrill Lynch Mortgage Lending Inc.: Representing U.S. Bank as trustee
                               and investors in seeking recovery for Merrill Lynch’s breaches of representations and
                               warranties.

                              ResCap bankruptcy litigation: Represented Rescap bankruptcy trust in suits against
                               dozens of loan originators for indemnity and breaches of contract, achieving
                               settlements to date of $590 million.

                              Ambac Military Housing Litigation: Represented Ambac in seven lawsuits pending
                               across the country arising from Ambac’s provision of financial guaranty insurance to
                               various military housing projects.

                              Gasoline quality dispute: Represented gasoline refiner in connection with claims
                               asserted by national gasoline retailer that gasoline was of substandard quality,
                               achieving favorable settlement through mediation.
                           Joshua’s public interest practice includes representing Vote Solar before the State of Utah
                           Public Service Commission to determine the value of solar energy in the state’s net
                           metering program and litigation against Rocky Mountain Power in its attempt to end net
                           metering in Utah. Joshua currently serves on the New York City Bar Association's Lawyer
                           Assistance Program, which provides resources and support to members of the legal
                           community who are struggling with mental health issues. He is also a member of the
                           Junior Council Steering Committee for the American Museum of Natural History.
                           Joshua earned his J.D. from New York University School of Law, where he was on the
                           Dean’s List. He clerked for Chancellor William B. Chandler and Vice-Chancellor John W.
                           Noble of the Delaware Court of Chancery.




                                                                                                                         | 23
               Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 27 of 32



                           Jennifer Selendy is a founding and managing partner of Selendy & Gay.
                           Jennifer is a seasoned trial and appellate lawyer who was recognized as a New York Metro
                           “Super Lawyer” in 2019. She specializes in complex and high-stakes disputes for plaintiffs
                           and defendants and is also frequently tapped for sensitive internal and governmental
                           investigations in areas that include antitrust, financial misconduct, and sensitive
                           employment-related matters.
                           Jennifer’s areas of expertise include antitrust, energy, financial services and
                           products, private equity and investment disputes, RICO, bankruptcy, domestic and
                           international arbitration, and cross-border disputes. She has represented a number of
Jennifer                   private equity and private investment companies in precedent-setting litigation, and
                           represents a number of renewable energy companies and interests in cutting edge litigation
Selendy                    matters aimed at protecting competition in power generation for the benefit of consumers.
jselendy@selendygay.com    Representative Matters
1290 Ave of the Americas
New York, NY 10104               In re Qimonda AG: Successfully defended IP licensing rights valued at more than $4
212 390 9003                      billion for four of the world’s largest semiconductor companies in a cross-border
                                  insolvency dispute tried in the Eastern District of Virginia and affirmed on appeal by
                                  the Fourth Circuit.

                                 Discover Financial Services v. Visa: Led the prosecution of a complex antitrust suit
                                  against Visa and MasterCard that settled on the eve of trial in favor of her client for
                                  $2.75 billion. She currently represents Discover’s debit affiliation Pulse Network LLC
                                  in a debit monopolization case against Visa.

                                 Trilantic Capital Partners IV v. UFCW Int’l Union Ind. Pension Fund: Representing a
                                  private equity company in a declaratory judgment action challenging the pension
                                  fund's assertions of ERISA withdrawal liability against a private equity investor.

                                 TBear Gulch Solar v. Montana Public Service Commission: Representing a
                                  renewable energy company and a number of its solar projects in a challenge to the
                                  rule adopted by the Montana Public Service Commission setting the standard for
                                  establishing a “legally enforceable obligation” to sell electricity between qualifying
                                  solar facilities and the utility in violation of the Public Utility Regulatory Policies Act.
                           Jennifer has an active public interest practice, focusing on poverty and women’s rights,
                           climate change, and education. In the matter of Thompson v. MacDonald, she served as
                           lead trial counsel and won an injunction against the State of Maryland mandating delivery of
                           federal benefits and services to indigent children and families; for this result, she received
                           the Pro Bono Service Award from the Homeless Persons Representation Project of
                           Baltimore. Jennifer represents Vote Solar before the State of Utah Public Service
                           Commission to determine the value of solar energy in the state’s net metering program and
                           she litigated against Rocky Mountain Power in its attempt to end net metering in Utah. She
                           also volunteered her services on multiple matters for New Leaders for New Schools.

                           Affiliations & Community Involvement
                           Jennifer received her law degree, cum laude, from Harvard Law School after completing an
                           M.Phil. in International Relations at Oxford (St. Antony’s) as a Marshall Scholar. Since 2012,
                           she has served as the board chairman for the National Center for Law & Economic Justice.
                           Jennifer is also the co-founder and board chairman of The Speyer Legacy School, an
                           independent K-8 school for gifted children that focuses on identifying and educating low-
                           income, high-achieving children in New York City.



                                                                                                                                 | 24
              Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 28 of 32



                           Philippe Selendy is a founding partner of Selendy & Gay.
                           Heralded as “The Man Who Took on Wall Street” by the Financial Times, Philippe has
                           recovered more than $35 billion for clients in the last decade alone. These successes
                           include an unprecedented $25 billion settlement for U.S. taxpayers stemming from
                           residential mortgage-backed securities suits brought against the world’s largest banks, a
                           representation which earned Philippe The American Lawyer’s “Litigator of the Year” award
                           and first-ever Grand Prize in Litigation.
                           Named one of the nation’s top 100 trial lawyers by Benchmark Litigation, a “Leading
                           Lawyer” by Lawdragon and a “Trailblazer” by the National Law Journal, Philippe has over
Philippe                   25 years of experience in complex commercial litigation with particular expertise
                           in securities, financial products, insurance, energy, and antitrust disputes. He is also
Selendy                    routinely sought after to represent clients in domestic and international arbitrations and
                           high-stakes public sector litigations.
pselendy@selendygay.com
1290 Ave of the Americas   Representative Matters
New York, NY 10104
212 390 9002               Recognized as a “Securities MVP,” “Banking MVP” (Law360), and a “Leading Lawyer in
                           Securities Plaintiff Litigation” (Legal 500), Philippe has secured landmark trial and
                           appellate victories on behalf of both plaintiffs and defendants.

                                Federal Housing Finance Agency: As lead counsel for FHFA, Philippe helmed a
                                 seven-year litigation effort for FHFA across its entire platform of residential
                                 mortgage-backed securities (RMBS) litigation, obtaining $25 billion in recoveries for
                                 U.S. taxpayers in suits against Bank of America, Barclays, Citigroup, Credit Suisse,
                                 Countrywide, Deutsche Bank, First Horizon, Goldman Sachs, HSBC, JPMorgan,
                                 Merrill Lynch, Nomura, RBS, and UBS. The only two banks that elected to go to
                                 trial, rather than settle, lost on all claims in a further $830 million win for the U.S.
                                 after a one-month trial involving over 40 witnesses, including a dozen experts. The
                                 court’s 361-page decision shone a harsh spotlight on industry-standard practices in
                                 the period leading to the Great Recession. The court’s judgment that “the magnitude
                                 of falsity, conservatively estimated, was enormous,” was unanimously affirmed by
                                 the Second Circuit.

                                MBIA: As lead counsel for monoline insurer MBIA against Bank of America,
                                 Countrywide, and related entities in a litigation arising out of securitization
                                 insurance, Philippe obtained a series of rulings, including at summary judgment,
                                 that set the basic framework for RMBS litigation nationwide, ultimately allowing
                                 MBIA to survive as a going concern and to achieve a multi-billion dollar settlement,
                                 including the commutation of over $7 billion in swaps.

                                National Public Finance Guarantee & MBIA: Philippe currently leads the
                                 representation of National Public Finance Guarantee and MBIA in a $720 million
                                 lawsuit to hold eight major Wall Street banks accountable for inequitable conduct
                                 that contributed to Puerto Rico’s economic collapse. Plaintiffs in this case are bond
                                 insurers that have been presented with, and fully honored, over $1 billion dollars in
                                 claims after the municipal debt underwritten by the banks-– without proper due
                                 diligence or disclosures-– became unsustainable for Puerto Rico and its agencies,
                                 leading to massive defaults.




                                                                                                                         | 25
Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 29 of 32



              Cerberus Capital Management, L.P: Philippe currently represents private equity firm
               Cerberus Capital Management in a $950 million breach of contract action against
               the Canadian Imperial Bank of Commerce (CIBC), one of Canada’s largest banks.
               The dispute centers on two complex structured finance transactions backed by
               credit default swaps, CDOs, and RMBS. Philippe argued a successful appeal in
               which the First Department agreed with Cerberus’s interpretation of the agreements
               and held that CIBC’s contrary interpretation was “unmoored” from the contracts. The
               case is now proceeding through discovery.

              U.S. Bank: Philippe argued and led a successful appeal to the Court of Appeals on
               behalf of U.S. Bank, as trustee of a RMBS trust, establishing that plaintiffs are
               entitled to correct fatal errors regarding procedural conditions precedent even after
               the expiration of statutes of limitations. Philippe currently represents the trust in its
               RMBS contract action on remand, seeking hundreds of millions of dollars in
               damages.

              Ambac Financial Group: Philippe presently represents Ambac Financial Group in a
               precedent-setting action against Countrywide Financial (and its parent, Bank of
               America) to recover more than $2 billion in damages stemming from residential
               mortgage-backed securities Countrywide fraudulently induced Ambac to insure
               through misleading and false representations. His arguments on motions before the
               trial court on key issues regarding sampling, notice, and fraud have been affirmed
               on appeal.

              North Atlantic Refinery Limited: Philippe led a team in an international arbitration
               against BP regarding an exclusive supply agreement. He developed critical
               counterclaims and won core rulings on contract interpretation that transformed the
               nature of the action, leading to a highly favorable outcome for his clients.

              Vote Solar: Philippe represents alternative energy provider Vote Solar in an ongoing
               matter before the State of Utah Public Service Commission to determine the value
               of solar energy.

              Other Environmental Litigations: Partnering with the NRDC, Philippe obtained a
               landmark trial victory in a precedent-setting methylmercury pollution case under the
               Resource Conservation and Recovery Act.

         Affiliations & Community Involvement
         A supporter of advanced renewable energy technologies, Philippe serves on Vote Solar’s
         Leadership Council. He is a founding supporter of the independent Speyer Legacy School,
         and a board member of IQ Squared. Philippe sits on the New York City Bar Association’s
         Securities Litigation Committee.




                                                                                                           | 26
             Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 30 of 32



                           David A. Coon is a litigator with experience in complex commercial litigation, appeals,
                           and regulatory and enforcement investigations.
                           David earned his J.D. cum laude from Harvard Law School, where he was a senior editor
                           of the Harvard Business Law Review and represented indigent criminal defendants in the
                           Criminal Justice Institute clinic. David served as a law clerk for the Honorable Dennis
                           Jacobs of the United States Court of Appeals for the Second Circuit. Before law school,
                           he was an analyst at a major financial services institution in New York.


David Coon
dcoon@selendygay.com
1290 Ave of the Americas
New York, NY 10104
212 390 9323

                           Michelle Foxman is a seasoned litigator with extensive experience in trademark law.
                           Michelle has advised clients in the areas of trademark, trade dress and copyright
                           infringement, false advertising, unfair competition, parody, Internet-related matters, and
                           domain name disputes as well as in opposition and cancellation proceedings in the
                           Trademark Trial and Appeal Board. Michelle’s advice in these areas is informed by her
                           prior experience as a deal attorney, negotiating and drafting all types of intellectual
                           property agreements (including consent agreements, co-existence agreements, and
                           licensing agreements) and searching, clearing, and managing U.S. trademark portfolios
                           for major companies in the fields of cosmetics, luxury goods, apparel,
Michelle Foxman
                           music/entertainment, wines and spirits, pharmaceuticals, and hotel and resort services.
mfoxman@selendygay.com
1290 Ave of the Americas   Michelle’s public interest practice has included representing students with learning
New York, NY 10104         disabilities in the New York City public school system to secure them appropriate
212 390 9020               services through the Board of Education.
                           Michelle earned her J.D., magna cum laude, from New York University School of Law,
                           where she was an editor of the Journal of International Law & Politics.

                           Spencer Gottlieb is a litigator with experience in securities, cross-border, and complex
                           commercial litigation and internal investigations.
                           Spencer has represented clients in the financial services, technology, energy, life
                           sciences, and consumer products industries before federal and state courts and in
                           arbitration. He was part of a three-member arbitration team that secured a complete win
                           for the founders of a start-up company on contract claims brought by a former advisor,
                           and was part of a team that defeated proposed injunctive relief threatening a merger in
                           Hong Kong. Outside the courtroom, Spencer has advised companies and their directors
                           and officers on actual and prospective regulatory enforcement actions.
Spencer Gottlieb
sgottlieb@selendygay.com   Spencer’s public interest practice has included assisting clients with applications for
1290 Ave of the Americas   disability and veterans’ benefits.
New York, NY 10104
212 390 9313               Spencer earned his J.D., cum laude, from the University of Michigan Law School, where
                           he was published in and an editor for the Michigan Law Review. Spencer served as a
                           law clerk for the Honorable Eric N. Vitaliano of the U.S. District Court for the Eastern
                           District of New York. Before law school, Spencer taught high school algebra with the
                           Teach For America program.



                                                                                                                     | 27
             Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 31 of 32



                           Mitchell Nobel is a litigator with experience in complex commercial and securities
                           litigation. He has represented private clients against claims alleging breaches of fiduciary
                           duty and violations of state and federal securities laws. Mitchell has also represented
                           government agencies in contractual disputes resulting from major construction projects.
                           In his pro bono practice, he has represented parents challenging actions taken by the
                           New York Department of Family Services.
                           Mitchell earned his J.D. at Yale Law School, where he served as submissions editor on
                           the Yale Law and Policy Review. After graduation, he served as a law clerk for the
                           Honorable Paul Niemeyer of the U.S. Court of Appeals for the Fourth Circuit Court of
Mitchell Nobel
                           Appeals.
mnobel@selendygay.com
1290 Ave of the Americas
New York, NY 10104
212 390 9089

                           Oscar Shine is a litigator with experience in complex commercial disputes, internal
                           investigations, and government enforcement matters.
                           Oscar has represented clients in labor and employment disputes, securities class
                           actions, and multidistrict products liability litigations. He has also represented prominent
                           corporations in regulatory investigations before the Securities and Exchange
                           Commission, the Commodity Futures Trading Commission, and several state attorneys
                           general. Oscar served on Google’s communications staff in the Asia-Pacific region and
                           has worked on matters involving Chinese law.
Oscar Shine                In his public interest practice, Oscar has represented indigent defendants facing criminal
oshine@selendygay.com      charges in federal court.
1290 Ave of the Americas
                           Oscar earned his J.D. from the Duke University School of Law, where he was an
New York, NY 10104
212 390 9034               executive editor of the Duke Law Journal. He served as a law clerk to the Hon. Gerald
                           Bard Tjoflat of the United States Court of Appeals for the Eleventh Circuit.




                                                                                                                    | 28
Case 1:20-cv-02809-LAK Document 26-1 Filed 06/08/20 Page 32 of 32




                                                             Selendy & Gay PLLC
                                                      1290 Avenue of the Americas
                                                             New York, NY 10104
                                                                    212 390 9000

                                                           www.selendygay.com
